DETAILED ACTION
Response to Amendment
	In response to amendment filed on 7/21/2021, claims 1, 4, 8, 11 and 14- 17 are amended, claims 21- 27 are added as a new claims and claims 2, 6- 7, 9, 13, 18 and 20 are cancelled. Claims 1, 3- 5, 8, 10- 12, 14- 17, 19 and 21- 27 are pending for examinations.
Response to Arguments
Applicant's arguments (see page 9 of remarks) filed in the remarks on 7/21/2021 have been fully considered for claims 1 and 8 but not persuasive. Applicant has changed the limitations, hence examiner believes that the previously used reference Liu still teaches the amended limitations. The primary reference Futaki teaches about a first indication information indicating a second network device supports enhanced signal transmission (see [0137] the eNB 43 transmits a handover instruction to the MTC UE 41 …. The message in Step S407 (RRC Connection Reconfiguration) may contain the ECM (i.e. enhanced coverage mode) configuration information that is necessary to execute the ECM in the target cell 450 (ECM configuration-2) (i.e. hence #450 (see Fig. 5, # eNB 45) supports enhanced signal transmission)), the second network device is a neighboring network device of the first network device (see Fig. 5 wherein eNB 45 is a neighboring network device of the eNB 43), and the enhanced signal transmission is a repetition transmission of a signal in a time length (see [0040- 0049] the enhanced signal transmission is a repetition transmission of a signal in a time length) and receiving, by the terminal, an enhanced downlink signal from the second network device; here Futaki shows in Fig. 6 regarding after sending RRC connection source base station 105-d (i.e. first base station) may determine whether the new connection is to be a CE or non-CE mode connection. The source base station 105-d may coordinate handover 740 with the target base station (i.e. second base station) 105-e, and may transmit handover command 745 to UE 115-e (i.e. terminal). The handover command 745 may include the CE mode that the UE 115-e is to use at the target base station 105-e (i.e. UE receives (from source base station) that CE mode is supported for target base station); now refer to [0086] wherein  CE mode transmission has been discussed…CE mode transmissions, as indicated above, may include separate signals that may be monitored by a UE operating in CE mode. Such CE mode transmissions may include an enhanced PSS (ePSS) 330, enhanced SSS (eSSS) 340, PBCH extension 350 (see [0087].. extension 350 for CE may provide repetitions of PBCH 345 to support higher coverage, and may support DMTC greater than 10ms), and enhanced PDCCH (ePDCCH). CE mode transmissions may also use CRS 355, CSI-RS 360 and eSIB 370 signals; now refer to #760 of Fig. 7 and [0109] in above discussed context (i.e. [0086- 0087,0108]) about.. the UE 115-e and target base station 105-e may establish connection 760. The target base station 105-e may use the CE mode (coverage enhancement mode). 
Applicant’s arguments with respect to claim 14 filed in remarks on 7/21/2021 (see page 8 of remarks) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has changed the limitations, hence examiner believes that the scope has been changed. Examiner has considered a new reference Rico Alvarino et al. (US Pub. No. 2017/0273011 A1), hereafter Rico with previously used primary reference Futaki. Regarding claim 14, Futaki states about receiving, by a first network device, second indication information from a second network device (see Fig. 6, step S406), the second indication information indicating a second network device supports enhanced signal transmission (see [0136] message in Step S406 may contain the ECM configuration information that is necessary to execute the ECM in the target cell 450 (ECM configuration-2) (i.e. hence #450 (see Fig. 5, # eNB 45) supports enhanced signal transmission)), the second network device is a neighboring network device of the first network device (see Fig. 5 wherein eNB 45 is a neighboring network device of the eNB 43), and the enhanced signal transmission is a repetition transmission of a signal in a time length (see [0040- 0049] the enhanced signal transmission is a repetition transmission of a signal in a time length); and sending, by the first network device, first indication information to a terminal, the first indication information indicating the second network device supports the enhanced signal transmission; see Fig. 6 step 407 and see [0137] the eNB 43 transmits a handover instruction to the MTC UE 41 …. The message in Step S407 RRC Connection Reconfiguration) may contain the ECM (i.e. enhanced coverage mode) configuration information that is necessary to execute the ECM in the target cell 450 (ECM configuration-2) (i.e. hence #450 (see Fig. 5, # eNB 45) supports enhanced signal transmission). But Futaki is silent about the enhance signal transmission relates to PBCH; however Rico states in Fig. 12 #1202 and [0106] about … operations 1200 may be complementary operations by the wireless node that sends the assistance information to the operations 1100 performed by the wireless node that receives the assistance information (i.e. first indication information) and perform cell acquisition. The operations 1200 may begin, at 1202……by obtaining (e.g., receiving, generating, or determining) assistance information for use in performing a cell search (e.g., cell-search assistance information). At 1204, the wireless node (i.e. first network device) transmits the assistance information to another wireless node (i.e. terminal here) (e.g., the low cost UE, eMTC device, or wearable); now refer to [0111] .. assistance information may include synchronization information associated with the neighboring cell(s) (i.e. second network device). For example, the assistance information may include physical broadcast channel ( PBCH) content associated with the neighboring cell(s) (e.g., content from a PBCH received by the smartphone or device transmitting the assistance information). In this case the wearable can reconstruct the in-phase and quadrature (IQ) PBCH samples to obtain timing by correlating the received PBCH..; now see [0112].. assistance information may include information regarding capabilities of the neighboring cell(s). For example, the assistance information may include information regarding whether the neighboring cell(s) support PBCH repetition (e.g., bundling); a number of transmit 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3- 5, 8, 10- 12, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki et al. (US Pub. No. 2016/0345119 A1) in view of Liu et al. (US Pub. No. 2018/0269962 A1).

	Regarding claim 1, Futaki teaches a communication method (see Fig. 6 wherein MTC UE as a terminal, eNB 43 as a first network device and eNB 45 as a second network device), wherein the method comprises:
	receiving, by a terminal, first indication information from a first network device (see Fig. 6, step S407), the first indication information indicating whether a second network device supports enhanced signal transmission (see [0137] the eNB 43 transmits a handover instruction to the MTC UE 41 …. The message in Step S407 (RRC Connection Reconfiguration) may contain the ECM (i.e. enhanced coverage mode) configuration information that is necessary to execute the ECM in the target cell 450 (ECM configuration-2) (i.e. hence #450 (see Fig. 5, # eNB 45) supports enhanced signal transmission)), the second network device is a neighboring network device of the first network device (see Fig. 5 wherein eNB 45 is a neighboring network device of the eNB 43), and the enhanced signal transmission is a repetition transmission of a signal in a time length (see [0040- 0049] the enhanced signal transmission is a repetition transmission of a signal in a time length); and
	receiving, by the terminal, an enhanced signal from the second network device; here Futaki shows in Fig. 6 regarding after sending RRC connection reconfiguration 
	But Futaki is silent regarding specifically stating about the first indication is regarding supporting enhanced PBCH and also silent about receiving an enhanced PBCH from the second network device if the first indication indicates the second network device supports the enhanced PBCH. 
	However secondary reference Liu teaches in Fig. 7, wherein in #735 and [0108] about the source base station 105-d (i.e. first base station) may determine whether the new connection is to be a CE or non-CE mode connection. The source base station 105-d may coordinate handover 740 with the target base station (i.e. second base station) 105-e, and may transmit handover command 745 to UE 115-e (i.e. terminal). The handover command 745 may include (i.e. as an indication) the CE mode that the UE 115-e is to use at the target base station 105-e (i.e. UE receives (from source base station) that CE mode is supported for target base station); now refer to [0086] wherein  CE mode transmission has been discussed…CE mode transmissions, as indicated above, may include separate signals that may be monitored by a UE operating in CE mode. Such CE mode transmissions may include an enhanced PSS (ePSS) 330, enhanced SSS (eSSS) 340, PBCH extension 350 (see [0087].. extension 350 for CE may provide repetitions of PBCH 345 to support higher coverage, and may support DMTC greater than 10ms), and enhanced PDCCH (ePDCCH). CE mode transmissions may also use CRS 355, CSI-RS 360 and eSIB 370 signals; now refer to #760 of Fig. 7 and [0109] in above discussed context (i.e. [0086- 0087,0108]) about.. the UE 115-e and target base station 105-e may establish connection 760. The target base station 105-e may use the downlink control and data channel transmissions corresponding to the non-CE/CE mode (coverage enhancement mode). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Liu with the teachings of Futaki to make system more standardized. Having a mechanism whereinthe first indication is regarding supporting enhanced PBCH and also silent about receiving an enhanced PBCH from the second network device if the first indication indicates the second network device supports the enhanced PBCH; greater way standardized approach using PBCH signal can be carried out in the communication system.

	Regarding claim 3, Futaki in view of Liu states as per claim 1, wherein the first indication information is comprised in a radio resource control connection reconfiguration message from the first network device; Futaki already discussed above see Fig. 6 S407 step.

	Regarding claim 4, Futaki in view of Liu states as per claim 1, wherein the method further comprises: reporting, by the terminal, capability information to the first network device, wherein the capability information indicating that the terminal supports the enhanced signal transmission; Liu see [0107] and Fig. 7 #720 the UE 115-e (i.e. terminal) may determine cell reselection and CE mode (i.e. coverage enhancement mode) for a new cell; further refer to #725 and [0108].. perform RRM measurements 

	Regarding claim 5, Futaki in view of Liu states as per claim 1, wherein the time length is a length of one timeslot, a length of one subframe, or a length of one system frame; Futaki already discussed see [0040- 0049] for example (a- d) in [0040] multiple times or subframes.

	Regarding claim 8, Futaki teaches an apparatus, comprising: one or more processors, and a non-transitory storage medium coupled to the one or more processors, configured to store program instructions that when executed by the one or more processors, perform operations comprising (see Fig. 6 wherein MTC UE as an apparatus, eNB 43 as a first network device and eNB 45 as a second network device):
	receiving first indication information from a first network device (see Fig. 6, step S407), the first indication information indicating whether a second network device supports enhanced signal transmission (see [0137] the eNB 43 transmits a handover instruction to the MTC UE 41 …. The message in Step S407 (RRC Connection Reconfiguration) may contain the ECM (i.e. enhanced coverage mode) configuration information that is necessary to execute the ECM in the target cell 450 (ECM configuration-2) (i.e. hence #450 (see Fig. 5, # eNB 45) supports enhanced signal transmission)), the second network device is a neighboring network device of the first network device (see Fig. 5 wherein eNB 45 is a neighboring network device of the eNB 43), and the enhanced signal transmission is a repetition transmission of a signal in a time length (see [0040- 0049] the enhanced signal transmission is a repetition transmission of a signal in a time length); and
	receiving an enhanced signal from the second network device; here Futaki shows in Fig. 6 regarding after sending RRC connection reconfiguration complete message to second network device eNB 45, terminal starts M2M data with ECM hence implicitly states about terminal receives enhanced downlink signal from the second network device.
	But Futaki is silent regarding specifically stating about the first indication is regarding supporting enhanced PBCH and also silent about receiving an enhanced PBCH from the second network device if the first indication indicates the second network device supports the enhanced PBCH. 
	However secondary reference Liu teaches in Fig. 7, wherein in #735 and [0108] about the source base station 105-d (i.e. first base station) may determine whether the new connection is to be a CE or non-CE mode connection. The source base station 105-d may coordinate handover 740 with the target base station (i.e. second base station) 105-e, and may transmit handover command 745 to UE 115-e (i.e. terminal). The handover command 745 may include (i.e. as an indication) the CE mode that the UE 115-e is to use at the target base station 105-e (i.e. UE [0086] wherein  CE mode transmission has been discussed…CE mode transmissions, as indicated above, may include separate signals that may be monitored by a UE operating in CE mode. Such CE mode transmissions may include an enhanced PSS (ePSS) 330, enhanced SSS (eSSS) 340, PBCH extension 350 (see [0087].. extension 350 for CE may provide repetitions of PBCH 345 to support higher coverage, and may support DMTC greater than 10ms), and enhanced PDCCH (ePDCCH). CE mode transmissions may also use CRS 355, CSI-RS 360 and eSIB 370 signals; now refer to #760 of Fig. 7 and [0109] in above discussed context (i.e. [0086- 0087,0108]) about.. the UE 115-e and target base station 105-e may establish connection 760. The target base station 105-e may use the downlink control and data channel transmissions corresponding to the non-CE/CE mode (coverage enhancement mode). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Liu with the teachings of Futaki to make system more standardized. Having a mechanism whereinthe first indication is regarding supporting enhanced PBCH and also silent about receiving an enhanced PBCH from the second network device if the first indication indicates the second network device supports the enhanced PBCH; greater way standardized approach using PBCH signal can be carried out in the communication system.

	Regarding claim 10, Futaki in view of Liu states as per claim 8, wherein the first indication information is comprised in a radio resource control connection 

	Regarding claim 11, Futaki in view of Liu states as per claim 8, wherein the method further comprises: reporting, by the terminal, capability information to the first network device, wherein the capability information indicating that the apparatus supports the enhanced signal transmission; Liu see [0107] and Fig. 7 #720 the UE 115-e (i.e. terminal) may determine cell reselection and CE mode (i.e. coverage enhancement mode) for a new cell; further refer to #725 and [0108].. perform RRM measurements with CE and non-CE configurations for the source base station 105-d and the target base station 105-e. The UE 115-e may transmit measurement report 725 to the source base station 105-d. The UE 115-e may transmit measurement report 725 to the source base station 105-d. Based on the CE/non-CE measurement the source base station 105-d, at block 730, may determine that the target base station 105-e is to receive a handover of the UE 115-e.

	Regarding claim 12, Futaki in view of Liu states as per claim 8, wherein the time length is a length of one timeslot, a length of one subframe, or a length of one system frame; Futaki already discussed see [0040- 0049] for example (a- d) in [0040] multiple times or subframes.

	Regarding claim 27, Futaki teaches a non-transitory storage medium configured to store program instructions; wherein when the program instructions are executed by a (see Fig. 6 wherein MTC UE as a terminal, eNB 43 as a first network device and eNB 45 as a second network device):
	receiving, first indication information from a first network device (see Fig. 6, step S407), the first indication information indicating whether a second network device supports enhanced signal transmission (see [0137] the eNB 43 transmits a handover instruction to the MTC UE 41 …. The message in Step S407 (RRC Connection Reconfiguration) may contain the ECM (i.e. enhanced coverage mode) configuration information that is necessary to execute the ECM in the target cell 450 (ECM configuration-2) (i.e. hence #450 (see Fig. 5, # eNB 45) supports enhanced signal transmission)), the second network device is a neighboring network device of the first network device (see Fig. 5 wherein eNB 45 is a neighboring network device of the eNB 43), and the enhanced signal transmission is a repetition transmission of a signal in a time length (see [0040- 0049] the enhanced signal transmission is a repetition transmission of a signal in a time length); and
	if the first indication information indicates the second network device supports the enhanced PBCH, receiving an enhanced signal from the second network device; here Futaki shows in Fig. 6 regarding after sending RRC connection reconfiguration complete message to second network device eNB 45, terminal starts M2M data with ECM hence implicitly states about terminal receives enhanced downlink signal from the second network device.
	But Futaki is silent regarding specifically stating about the first indication is regarding supporting enhanced PBCH and also silent about receiving an enhanced 
	However secondary reference Liu teaches in Fig. 7, wherein in #735 and [0108] about the source base station 105-d (i.e. first base station) may determine whether the new connection is to be a CE or non-CE mode connection. The source base station 105-d may coordinate handover 740 with the target base station (i.e. second base station) 105-e, and may transmit handover command 745 to UE 115-e (i.e. terminal). The handover command 745 may include (i.e. as an indication) the CE mode that the UE 115-e is to use at the target base station 105-e (i.e. UE receives (from source base station) that CE mode is supported for target base station); now refer to [0086] wherein  CE mode transmission has been discussed…CE mode transmissions, as indicated above, may include separate signals that may be monitored by a UE operating in CE mode. Such CE mode transmissions may include an enhanced PSS (ePSS) 330, enhanced SSS (eSSS) 340, PBCH extension 350 (see [0087].. extension 350 for CE may provide repetitions of PBCH 345 to support higher coverage, and may support DMTC greater than 10ms), and enhanced PDCCH (ePDCCH). CE mode transmissions may also use CRS 355, CSI-RS 360 and eSIB 370 signals; now refer to #760 of Fig. 7 and [0109] in above discussed context (i.e. [0086- 0087,0108]) about.. the UE 115-e and target base station 105-e may establish connection 760. The target base station 105-e may use the downlink control and data channel transmissions corresponding to the non-CE/CE mode (coverage enhancement mode). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the .

Claims 14- 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki et al. (US Pub. No. 2016/0345119 A1) in view of Rico Alvarino et al. (US Pub. No. 2017/0273011 A1), hereafter Rico.

	Regarding claim 14, Futaki teaches a communication method (see Fig. 6 wherein MTC UE as a terminal, eNB 43 as a first network device and eNB 45 as a second network device) comprising:
	receiving, by a first network device, second indication information from a second network device (see Fig. 6, step S406), the second indication information indicating a second network device supports an enhanced signal (see [0136] message in Step S406 may contain the ECM configuration information that is necessary to execute the ECM in the target cell 450 (ECM configuration-2) (i.e. hence #450 (see Fig. 5, # eNB 45) supports enhanced signal transmission)), the second network device is a neighboring network device of the first network device (see Fig. 5 wherein eNB 45 is a neighboring network device of the eNB 43), and the enhanced signal transmission is a (see [0040- 0049] the enhanced signal transmission is a repetition transmission of a signal in a time length); and
	sending, by the first network device, first indication information to a terminal, the first indication information indicating whether the second network device supports the enhanced signal transmission; see Fig. 6 step 407 and see [0137] the eNB 43 transmits a handover instruction to the MTC UE 41 …. The message in Step S407 (RRC Connection Reconfiguration) may contain the ECM (i.e. enhanced coverage mode) configuration information that is necessary to execute the ECM in the target cell 450 (ECM configuration-2) (i.e. hence #450 (see Fig. 5, # eNB 45) supports enhanced signal transmission). 
	But Futaki is silent about the enhance signal transmission relates to PBCH; however Rico states in Fig. 12 #1202 and [0106] about … operations 1200 may be complementary operations by the wireless node that sends the assistance information to the operations 1100 performed by the wireless node that receives the assistance information (i.e. first indication information) and perform cell acquisition. The operations 1200 may begin, at 1202……by obtaining (e.g., receiving, generating, or determining) assistance information for use in performing a cell search (e.g., cell-search assistance information). At 1204, the wireless node (i.e. first network device) transmits the assistance information to another wireless node (i.e. terminal here) (e.g., the low cost UE, eMTC device, or wearable); now refer to [0111] .. assistance information may include synchronization information associated with the neighboring cell(s) (i.e. second network device). For example, the assistance information may include physical broadcast channel ( PBCH) content associated with the neighboring cell(s) (e.g., content from a PBCH received by the smartphone or device transmitting the assistance information). In this case the wearable can reconstruct the in-phase and quadrature (IQ) PBCH samples to obtain timing by correlating the received PBCH..; now see [0112].. assistance information may include information regarding capabilities of the neighboring cell(s). For example, the assistance information may include information regarding whether the neighboring cell(s) support PBCH repetition (e.g., bundling); a number of transmit antennas; information regarding supported eMTC/coverage enhancement (CE) levels by the neighboring cell(s). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Rico with the teachings of Futaki to make system more standardized. Having a mechanism wherein enhance signal transmission relates to PBCH; greater way standardized approach using PBCH signal can be carried out in the communication system.

	Regarding claim 15, Futaki in view of Rico states as per claim 14, wherein the sending, by the first network device, the first indication information comprises:
sending, by the first network device, a radio resource control connection reconfiguration message, the radio resource control connection reconfiguration message comprising the first indication information; Futaki already discussed above see Fig. 6 S407 step.

claim 16, Futaki states as per claim 14, wherein the receiving, by the first network device, second indication information from the second network device comprises:
receiving, by the first network device, a handover response message from the second network device, the handover response message comprising the second indication information; Futaki already discussed above see Fig. 6 S406 step and [0136].

	Regarding claim 19, Futaki in view of Rico states as per claim 14, wherein the enhanced signal comprises at least one of: an enhanced primary synchronization signal (PSS), an enhanced secondary synchronization signal (SSS), or an enhanced physical broadcast channel (PBCH); Futaki already discussed see [0040- 0049] for example (a- d) in [0040] multiple times or subframes.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Futaki et al. (US Pub. No. 2016/0345119 A1) in view of Rico Alvarino et al. (US Pub. No. 2017/0273011 A1), hereafter Rico and further in view of Liu et al. (US Pub. No. 2018/0269962 A1) .

	Regarding claim 17, Futaki in view of Rico teaches as per claim 14, wherein Futaki teaches the method further comprises:
	receiving, by the first network device, capability information reported by the terminal, the capability information indicates that the terminal supports the enhanced signal transmission (see [0134] and Fig. 6 #S403… the MTC UE 41 performs data accordance with the ECM configuration (M2M data with ECM).); and
	sending, by the first network device, a handover request message to the second network device (#S405), the handover request message comprising the capability information (see [0135].. In Step S405, the eNB 43 sends a handover request for the MTC UE 41 to the eNB 45 (Handover Request). The handover request in Step S405 contains information indicating that the MTC UE 41, on which the handover to be performed, is executing the ECM (ECM activated).); here Futaki states in S403 of Fig. 6 about sending data with ECM (enhanced coverage mode); hence implicitly indicating that it has a support for ECM; however Liu clearly states in see [0107] and Fig. 7 #720 the UE 115-e (i.e. terminal) may determine cell reselection and CE mode (i.e. coverage enhancement mode) for a new cell; further refer to #725 and [0108].. perform RRM measurements with CE and non-CE configurations for the source base station 105-d and the target base station 105-e. The UE 115-e may transmit measurement report 725 to the source base station 105-d. The UE 115-e may transmit measurement report 725 to the source base station 105-d. Based on the CE/non-CE measurement the source base station 105-d, at block 730, may determine that the target base station 105-e is to receive a handover of the UE 115-e.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Liu with the teachings of Futaki in view of Rico to make system more effective. Having a mechanism wherein receiving, by the first network device, capability information .

Claims 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki et al. (US Pub. No. 2016/0345119 A1) in view of Liu et al. (US Pub. No. 2018/0269962 A1) and in further view of Ko et al. (US Pub. No. 2012/0076102 A1).

	Regarding claim 21, Futaki in view of Liu teaches as per claim 1, but Futaki fails to state about wherein the first indication information is indicated by one bit; however Ko states in [0060] about 1- bit indicator. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ko with the teachings of Futaki in view of Liu to make system more standardized.

	Regarding claim 23, Futaki in view of Liu teaches as per claim 8, but Futaki fails to state about wherein the first indication information is indicated by one bit; however Ko states in [0060] about 1- bit indicator. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ko with the teachings of Futaki in view of Liu to make system more standardized.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Futaki et al. (US Pub. No. 2016/0345119 A1) in view of Rico Alvarino et al. (US Pub. No. hereafter Rico and in further view of Ko et al. (US Pub. No. 2012/0076102 A1).
	
	Regarding claim 23, Futaki in view of Rico teaches as per claim 8, wherein Rico states in Fig. 12 #1202 and [0106] about … operations 1200 may be complementary operations by the wireless node that sends the assistance information to the operations 1100 performed by the wireless node that receives the assistance information (i.e. first indication information) and perform cell acquisition. The operations 1200 may begin, at 1202……by obtaining (e.g., receiving, generating, or determining) assistance information for use in performing a cell search (e.g., cell-search assistance information). At 1204, the wireless node (i.e. first network device) transmits the assistance information to another wireless node (i.e. terminal here) (e.g., the low cost UE, eMTC device, or wearable); now refer to [0111] .. assistance information may include synchronization information associated with the neighboring cell(s) (i.e. second network device). For example, the assistance information may include physical broadcast channel ( PBCH) content associated with the neighboring cell(s) (e.g., content from a PBCH received by the smartphone or device transmitting the assistance information). In this case the wearable can reconstruct the in-phase and quadrature (IQ) PBCH samples to obtain timing by correlating the received PBCH..; now see [0112].. assistance information may include information regarding capabilities of the neighboring cell(s). For example, the assistance information may include information regarding whether the neighboring cell(s) support PBCH repetition (e.g., bundling); a number of transmit antennas; information regarding supported .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 24 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim limitations, “wherein the first indication information comprises a bitmap and each bit in the bitmap represents whether enhanced PBCH is transmitted on one symbol”; is not disclosed in the specifications. Hence this is a new matter scenario.
Allowable Subject Matter
Claims 22, 24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468